UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7800



WADE STEPHNEY,

                                              Plaintiff - Appellant,


          versus


SEASIDE TRUCK, Auto Sales & Auto Salesmen;
BOBBY SANDERS; RONNIE SANDERS; T. J. HARRIS;
HORRY COUNTY POLICE DEPARTMENT; CRYSTAL BURKE;
NORTH BEACH CITY POLICE DEPARTMENT; PHIL
WEBSTER, Lieutenant; JOEL MCGARTLIN; J. W.
MILLER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CA-04-1381-4-27BH)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade Stephney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Wade   Stephney    appeals       the    district       court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for the reasons stated by the district court.                    See Stephney v.

Seaside Truck, No. CA-04-1381-4-27BH (D.S.C. Oct. 8, 2004).                          We

deny    Stephney’s     “Notice   and    Motion       for    Continue    to     Amended

Additional Defendant,” and dispense with oral argument because the

facts   and    legal   contentions     are     adequately      presented       in   the

materials     before    the   court    and     argument      would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                       - 2 -